VICKERY, J.
Katherine Weise obtained an order for alimony of $1000 in the Cuyahoga Common Pleas against her former husband, Aurthur Weise. The alimony was ordered to be paid in installments at the rate of $10 per month. It appears that Aurthur failed to pay as ordered and he was cited for contempt and was committed to jail until he would pay the arrears of $250.00. Error was prosecuted on the ground that under the evidence Weise was not guilty of contempt. The Court of Appeals held:
1. The evidence clearly showed that he had no money and was unable to procure work.
2. This constitutes a good excuse for not complying with the court’s order.
3. Contempt of _ court in such cases is evidenced only by facts showing that the defendant refuses to pay when he could pay or has placed himself in a position where he would be unable to pay, and this is not borne out by the evidence in this case.
4. The statute which provides for commitment to jail until a party complies with an order of court does not apply in cases where the order is for payment of money; in such cases fine is the only punishment. The court below therefore committed error.
Judgment reversed and Arthur Weise discharged.